It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; and coming now to render the judgment that the court of appeals should have rendered, this court finds that the court of common pleas erred in sustaining the motion of the defendant below to direct the jury to return a verdict in its favor at the close of the plaintiff’s evidence.
It is further ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to the court of common pleas for further proceedings according to law.
Nichols, C. J., Johnson, Donahue and Wanamaker, JJ., concur. Newman and Matthias, JJ., dissent. Jones, J., not participating.